Citation Nr: 0835930	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Washington, D.C. in which the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating effective March 7, 2006.  The appellant, 
who had active service from	 November 1965 to September 
1969, appealed the assigned disability rating to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  The appellant then testified at a personal 
hearing before the undersigned Veterans Law Judge in April 
2008.    

After reviewing all evidence of record, to include the 
appellant's April 2008 hearing testimony, the Board finds 
that additional development of the appellant's claim is 
necessary.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will notify the appellant that further action is required on 
his part.


REMAND


A review of the record with respect to the appellant's claim 
of entitlement to an initial disability rating in excess of 
30 percent for his service-connected PTSD discloses a need 
for further development prior to final appellate review.  

In this regard, the Board observes that since the Statement 
of the Case was issued in July 2007, additional relevant 
evidence consisting of VA medical records dated from August 
2007 to April 2008 have been associated with the claims file.  
During the appellant's April 2008 BVA hearing, the appellant 
indicated through his representative his desire for his 
appeal to be remanded to the RO for consideration of this 
evidence. April 2008 BVA hearing, pgs. 2, 33.  In light of 
this request, the Board must remand the appeal to allow the 
RO to readjudicate the appellant's claim based on the newly 
submitted evidence. Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).

In addition to the foregoing, the Board observes that the 
appellant's most recent VA examination was performed in May 
2006	.  Although the mere passage of time does not 
necessarily require that a VA examination be rescheduled, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a).  In light of the new evidence of 
record and a request from the appellant's representative that 
the appellant be afforded a new VA examination upon remand of 
this claim (April 2008 BVA hearing, p. 33), the Board finds 
that a more recent VA examination is warranted in order to 
accurately assess the severity of the appellant's service-
connected PTSD.  

Lastly, the Board notes for the record that the appellant 
testified during his April 2008 BVA hearing that he has 
experienced difficulties with co-workers and employers as a 
result of his service-connected PTSD; and a review of the VA 
medical treatment records contained in the claims file 
supports his testimony.  Also during the hearing, the 
appellant's representative argued that in addition to a new 
VA examination, the Board should also consider affording the 
appellant a social and industrial survey in light of his 
fluctuating Global Assessment of Functioning scores and the 
May 2006 VA examiner's statement that the appellant's 
employability was poor. Id.; May 2006 VA examination report.  
The Board finds that the VA examiner should consider whether 
a social and industrial survey is necessary following 
examination of the appellant and review of the pertinent 
evidence of record.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 
5103, 5103A and 5107, and in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain a copy of any 
outstanding treatment records related 
to the appellant from the VA Medical 
Center located in the District of 
Columbia dated after April 2008. 

3.  The RO should contact the appellant 
and obtain information concerning his 
employment history.

4.  The RO should afford the appellant a 
VA examination in order to assess the 
current severity of his PTSD.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.  The 
examination report should include a 
description of the appellant's 
symptoms, clinical findings and 
associated social and industrial 
impairment that is attributed to his 
service-connected PTSD.  In providing 
the requested medical opinion, the 
examiner should provide medical 
findings in terms consistent with the 
current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, should assign a 
Global Assessment of Functioning score, 
and should explain the meaning of the 
numerical score assigned to the 
appellant's PTSD.  All findings should 
be reported in detail accompanied by a 
complete rationale.  The examiner 
should ensure that all testing deemed 
necessary is accomplished, to include 
consideration of a social and 
industrial field survey to assess the 
appellant's employment history, 
educational background, and day-to-day 
functioning if the examiner deems such 
additional examination necessary 
following his or her own examination of 
the appellant and review of the 
pertinent evidence of record.

Subsequent to the completion of the above-referenced, the RO 
should review the case on the basis of all additional 
evidence of record.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case that addresses the 
additional evidence associated with the claims file.  The 
appellant should be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




